Citation Nr: 0619540	
Decision Date: 07/05/06    Archive Date: 07/13/06

DOCKET NO.  04-28 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether a substantive appeal of a March 10, 2003, rating 
decision was timely filed. 
 
2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
hearing loss. 
 
3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
disability manifested by jaw popping. 
 
4.  Entitlement to an increased rating for peptic ulcer 
disease, currently evaluated as 10 percent disabling. 
 
5.  Entitlement to service connection for gastroesophageal 
reflux disease secondary to service-connected peptic ulcer 
disease. 
 
6.  Entitlement to service connection for esophagitis with a 
hiatal hernia secondary to service-connected peptic ulcer 
disease. 
 
7.  Entitlement to service connection for status-post 
cholecystectomy secondary to service-connected peptic ulcer 
disease. 
 
8.  Entitlement to service connection for irritable bowel 
syndrome secondary to service-connected peptic ulcer disease. 
 
9.  Entitlement to service connection for kidney stones 
secondary to service-connected peptic ulcer disease. 
 
10.  Entitlement to service connection for right hip 
subtrochanteric bursitis secondary to service-connected 
peptic ulcer disease. 
 
11.  Entitlement to service connection for anxiety with panic 
attacks secondary to service-connected peptic ulcer disease. 
 
12.  Entitlement to an effective dater earlier than December 
11, 2002, for the award of a 10 percent rating for peptic 
ulcer disease. 


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel




INTRODUCTION

The veteran served on active duty from February 1984 to 
February 1990.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans Appeals following a March 2003 rating 
decision of the VA Regional Office (RO) in San Juan, Puerto 
Rico that granted a 10 percent rating for peptic ulcer 
disease, effective from December 11, 2002, and denied service 
connection for gastroesophageal reflux disease, esophagitis 
with hiatal hernia, status post cholecystectomy, irritable 
bowel syndrome, kidney stones, right hip disability, and an 
anxiety disorder with panic attacks.  That rating 
determination also declined to reopen previously denied 
claims of service connection for hearing loss and a 
disability manifested by jaw popping.  

As will be explained below, the RO found that a substantive 
appeal following the March 2003 rating decision had not been 
timely filed.  In March 2004, the RO notified the veteran 
that the RO was cancelling the appeal of the 2003 decision.  
The veteran appealed the RO's decision with respect to 
timeliness.  The decision below addresses the timeliness 
issue.  Because the Board finds that the substantive appeal 
was in fact timely, the issues developed for appellate review 
following the March 2003 action will be returned to the RO 
for further evidentiary development as set forth in the 
remand below.


FINDINGS OF FACT

1.  In March 2003, the RO granted a 10 percent rating for 
peptic ulcer disease, effective from December 11, 2002, and 
denied service connection for gastroesophageal reflux 
disease, esophagitis with hiatal hernia, status post 
cholecystectomy, irritable bowel syndrome, kidney stones, 
right hip disability, and an anxiety disorder with panic 
attacks.  That rating determination also declined to reopen 
previously denied claims of service connection for hearing 
loss and a disability manifested by jaw popping.  

2.  Notice of the RO's March 2003 decision was sent to the 
veteran on March 17, 2003.  

3.  The veteran filed a notice of disagreement in July 2003 
and the RO issued a statement of the case on December 31, 
2003.  

4.  A substantive appeal was received from the veteran on 
March 24, 2004, which was a Wednesday.  


CONCLUSION OF LAW

The veteran filed a timely substantive appeal as to the March 
2003 rating decision.  38 U.S.C.A. § 7105 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 38 C.F.R. §§ 20.200, 20.202, 20.302, 
20.303, 20.304, 20.305 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In March 2003, the RO granted a 10 percent rating for peptic 
ulcer disease, effective from December 11, 2002, and denied 
service connection for gastroesophageal reflux disease, 
esophagitis with hiatal hernia, status post cholecystectomy, 
irritable bowel syndrome, kidney stones, right hip 
disability, and an anxiety disorder with panic attacks.  That 
rating determination also declined to reopen previously 
denied claims of service connection for hearing loss and a 
disability manifested by jaw popping.  Notification of those 
determinations was sent to the veteran and his representative 
in a letter dated March 17, 2003.

The veteran submitted a notice of disagreement to the March 
2003 rating decision that was received in July 2003.  In 
response to the notice of disagreement, the RO prepared a 
Statement of the Case and mailed it to the veteran and his 
representative on December 31, 2003.  It advised the veteran 
that he was required to file an appeal with the RO within 
sixty days of the Statement of the Case cover letter or 
within the remainder of the one-year period from the date of 
the letter notifying him of the actions appealed.  The next 
communication received by the RO in this matter was a 
statement from the veteran dated February 11, 2004 and 
received on March 24, 2004, indicating that it was being sent 
in lieu of VA Form 9.  There is no accompanying envelope with 
postmark.

An appeal consists of a timely filed notice of disagreement 
in writing and, after the issuance of a Statement of the 
Case, a timely filed substantive appeal.  See 38 C.F.R. 
§ 20.200.  A substantive appeal consists of a properly 
completed VA Form 9 or correspondence containing the 
necessary information.  See 38 C.F.R. § 20.202.  As a general 
rule, a substantive appeal must be filed within sixty days 
from the date that the agency of original jurisdiction mails 
the Statement of the Case to the appellant or within the 
remainder of the one-year period from the date of mailing of 
the notification of the determination being appealed, 
whichever period ends later.  See 38 U.S.C.A. § 7105(a), 
(b)(1); 38 C.F.R. § 20.302.  If an appeal is not perfected 
within the time specified by the regulation, the RO's 
determination becomes final.  See 38 U.S.C.A. § 7105(c).  
Once an RO's decision becomes final, absent submission of new 
and material evidence, the claim may not be reopened or 
readjudicated by VA.  See 38 U.S.C.A. § 5108 (West 2002 & 
Supp. 2005).

An extension of the sixty-day period for filing a substantive 
appeal may be granted for good cause.  A request for such an 
extension must be made in writing and must be made prior to 
expiration of the time limit for filing the substantive 
appeal.  See 38 C.F.R. § 20.303.  Except in cases where the 
submission of additional evidence requires the issuance of a 
Supplemental Statement of the Case pursuant to 38 C.F.R. 
§ 19.31, the filing of additional evidence after receipt of 
notice of an adverse determination does not extend the time 
limit for initiating or completing an appeal from that 
determination.  See 38 C.F.R. § 20.304.  

The Board points out, however, that 38 C.F.R. § 20.305 (2005) 
provides that a response postmarked prior to expiration of 
the applicable time limit will be accepted as having been 
timely filed.  If the postmark is not of record, the postmark 
date will be presumed to be five days prior to the day of 
receipt of the document by VA.  In calculating this 5-day 
period, Saturdays, Sundays and legal holidays will be 
excluded.  In computing the time limit for filing a written 
document, the first day of the specified period will be 
excluded and the last day included.  Where the time limit 
would expire on a Saturday, Sunday or legal holiday, the next 
succeeding workday will be included in the computation.  38 
C.F.R. § 20.305(a) (b). 

The Board finds that in consideration of the above, the 
veteran's substantive appeal was timely received.  As noted 
previously, there was no envelope with postmark.  Therefore, 
five days prior to the date of receipt of the substantive 
appeal was March 19, 2004.  Excluding Saturday and Sunday of 
that week would place the constructive date of receipt as 
March 17, 2004, a year to the day from the letter of 
notification of the denial of the claims dated March 17, 
2003.  


ORDER

The substantive appeal to the March 2003 rating was timely 
filed; the appeal as to this issue is granted.


REMAND

Review of the claims folder indicates that further 
development is warranted with respect to the claims addressed 
in the March 2003 rating decision.  This is partly so because 
there are documents that need translation.  

When the veteran filed a claim in December 2002, he submitted 
medical records, some of which appear to be in Spanish.  
These may be pertinent to any number of the claims on appeal, 
including the claim for an earlier effective date, especially 
if they were created by VA.  See 38 C.F.R. § 3.157 (2005) 
(the date of VA treatment may represent the date of an 
informal claim for an increased rating).  Such records should 
be translated and the translations made available in the 
claims file for review by VA examiners who will be asked to 
provide medical opinions in this case.

The record also reflects that the appellant was afforded VA 
examinations in January 2003 with respect to all the 
disorders cited above.  Prior to such, the RO provided 
instructions stipulating that each examiner review the claims 
folder, including service medical records, before rendering 
an opinion.  The Board observes that the psychiatric, 
gastrointestinal and esophageal examiners all noted that the 
medical records were not available or were not reviewed.  

In Caffrey v. Brown, 6 Vet. App. 377 (1994), the U.S. Court 
of Appeals for Veterans Claims (Court) stated that a medical 
examination conducted in furtherance of the VA's duty to 
assist "must consider the records of prior medical 
examinations and treatment in order to assure a fully 
informed examination." Id. at 381 (citing Waddell v. Brown, 5 
Vet. App. 454 (1993)).  Consideration of such records is 
especially important in the context of an increased rating 
case because of VA's duty to take into account the veteran's 
entire medical history and circumstances when making 
determinations as to the appropriate rating to be assigned.  
See Tucker v. Derwinski, 2 Vet. App. 201, 203 (remand where a 
rating reduction was based on an examination at which the 
claims folder was not reviewed by the examiner).  The 
fulfillment of the VA's statutory duty to assist the 
appellant includes conducting a thorough and contemporaneous 
medical examination, including a medical opinion, which takes 
into account the records of prior medical treatment, so that 
the disability evaluation will be a fully informed one. See 
Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).

Therefore, on remand, the veteran should be scheduled for new 
VA examinations to determine the status of service-connected 
peptic ulcer disease, and the etiology of the claimed 
gastroesophageal reflux, esophagitis with hiatal hernia, 
status post cholecystectomy, irritable bowel syndrome, kidney 
stones, and anxiety disorder.

In view of the above, this case is REMANDED for the following 
actions:

1.  The veteran should be contacted and 
requested to identify any additional 
healthcare providers, VA and non-VA, 
inpatient and outpatient, who have 
treated him for peptic ulcer disease, 
gastroesophageal reflux, 
esophagitis/hiatal hernia, status post 
cholecystectomy, irritable bowel 
syndrome, kidney stones, or psychiatric 
disorder since service.  He should be 
requested to complete and return the 
appropriate release forms so that VA can 
obtain any identified evidence.  All 
identified private treatment records 
should be requested directly from the 
healthcare providers.  Regardless of the 
veteran's response, all outstanding VA 
treatment reports should be requested 
and associated with the claims folder, 
if not already of record.

2.  All records written in other than 
English should be translated, including 
any newly received ones, and those 
associated with the veteran's December 
2002 claim.

3.  Following a reasonable period of 
time for the receipt of the information 
requested above, the appellant should be 
scheduled for a VA psychiatric, 
intestinal, gastroesophageal and 
genitourinary examinations to determine 
the current diagnoses and etiologies of 
the disabilities claimed on appeal.  All 
indicated tests and studies should be 
performed, and all clinical findings 
should be reported in detail and 
correlated to specific diagnoses.  The 
claims file and a copy of this remand 
should be made available to each 
physician designated to examine the 
appellant.  A comprehensive clinical 
history should be obtained. Based on a 
thorough review of the evidence of 
record, including the veteran's service 
medical records, the examiners should 
provide opinions, with complete 
rationale, as to the extent of the 
service-connected peptic ulcer disease, 
as well as the medical probability that 
the veteran now has gastroesophageal 
reflux, esophagitis/hiatal hernia, 
status post cholecystectomy, irritable 
bowel syndrome, kidney stones, and an 
anxiety disorder that were caused by, or 
have been made worse by peptic ulcer 
disease.  The examiners should also 
indicate whether or not any of the 
claimed disabilities may be traced back 
to service.  All opinions should be set 
forth in detail and explained in the 
context of the record.

4.  After undertaking any further 
development deemed appropriate, the RO 
should readjudicate the issues on 
appeal.  If any benefit sought is not 
granted, the appellant should be 
provided with a supplemental statement 
of the case and afforded a reasonable 
opportunity to respond thereto.  
Thereafter, the claims folder should be 
returned to the Board for further 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


